ORDER

PER CURIAM.
Defendant, Antonio Bell, was convicted of attempted forcible rape, Section 564.011, RSMo 1994, kidnapping, Section 565.110, RSMo 1994, and armed criminal action, Section 571.015 RSMo 1994, and was sentenced to three fifteen-year terms to be served concurrently. Defendant appeals the denial without an evidentiary hearing of his Rule 29.15 motion for postconviction relief.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. An opinion reciting the detailed facts of this case and restating the applicable principles of law would have no precedential value.
The judgment is affirmed pursuant to Rule 84.16(b).